Citation Nr: 1225302	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for arthritic changes of the lumbar spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



REMAND

The Veteran had active military service from July 1965 to April 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO denied the Veteran's claim for an increased rating for arthritic changes of the lumbar spine, rated as 10 percent disabling.  The Veteran perfected an appeal to the Board, which denied the Veteran's claim, most recently in March 2010.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 memorandum decision, the Court vacated the Board's decision as to the Veteran's lumbar spine claim and remanded the claim for re-adjudication.  The basis for the remand included VA's failure to provide sufficient reasons and bases for its denial of the Veteran's claim.  Specifically, the remand required that the Board provide a more thorough analysis of evidence relating to the Veteran's increased rating claim. 

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim.

A review of the Veteran's claims file reflects that he has received ongoing treatment at the VA Nebraska-Western Iowa Health Care System.  Records in the file obtained by the RO document treatment at the VA facility in Grand Island, Nebraska, dated most recently in June 2007.  However, in August 2010, the Veteran submitted a statement indicating that he continued to receive ongoing treatment from the VA Nebraska-Western Iowa Health Care System, including facilities in both Omaha and Grand Island.  The Board acknowledges that the RO has sought records of the Veteran's treatment from the VA Nebraska-Western Iowa Health Care System for the time period ending in June 2007.  It does not appear, however, that the RO searched for any records more recent than June 2007.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim for a higher rating, on remand the agency of original jurisdiction (AOJ) must attempt to obtain any examination or treatment records from June 2007 to the present from the VA Nebraska-Western Iowa Health Care System-including facilities in both Omaha and Grand Island-and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

A review of the Veteran's claims file reflects that he was provided VA examination in August 2007 to assess the current severity of his lumbar spine disorder.  Report of that examination reflects that the Veteran complained of stiffness and aching pain in his lower back that radiated to his legs.  The examiner noted no numbness, tingling, or weakness, although the Veteran described having occasional flare-ups every two to three months with increased pain.  The Veteran reported no incapacitating episodes during the preceding 12 months and stated that he treated the pain with over-the-counter pain medication.  Physical examination revealed no muscle spasm, atrophy, guarding, tenderness, or weakness.  The Veteran was found to have a normal posture and gait with no abnormal spinal curvature.  His muscle strength was 5/5 bilaterally, and his reflexes were normal.  Straight leg raise testing was negative.  Range-of-motion testing revealed flexion to 70 degrees without pain, extension to 20 degrees without pain, left and right lateral rotation to 25 degrees without pain, and left and right lateral flexion to 20 degrees without pain.  The examiner noted that repetitive motion did not limit the Veteran's range of motion or increase his pain.  The examiner diagnosed the Veteran with arthritic changes of the lumbar spine.

In addition, the Veteran has sought ongoing treatment with VA and private treatment providers for his service-connected arthritic changes of the lumbar spine.  Review of these treatment records reflects that he was seen in January 2008 with complaints of back pain.  His treatment provider at the time noted that the Veteran had a "good range of motion both with forward flexion and hyperextension as well as lateral bending."  Straight leg testing at the January 2008 treatment visit was negative for radiation of pain into the Veteran's legs but positive for pain into the back.  The Veteran was found to have normal flexion and normo-reactive deep tendon reflexes.  The physician at that time diagnosed the Veteran with low back strain and prescribed treatment with ice, back exercises, and physical therapy.  

The Veteran's lumbar spine disability has been rated by the RO under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis of the spine.  38 C.F.R. § 4.71a (2011).  Under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5243), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Additionally, in part, with respect to disability associated with the lumbar spine, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Id.

Additionally, under Note (1) VA is required to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2):  (See also Plate V.) [With respect to the lumbar spine]-For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

The Board notes that when evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension (C&P) Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

Additionally, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiner properly conducted an evaluation of the condition of the Veteran's lumbar spine at the time of the August 2007 VA examination but looks in particular to a statement made by the Veteran in August 2010, in which he stated that his lumbar spine disability has worsened significantly since that examination, which occurred more than two years prior.  In addition, the Veteran stated at that time that he had been prescribed a back brace and that his doctors were contemplating surgery.  The Board thus finds that in light of the above findings, another VA examination is needed to provide current findings with respect to the Veteran's service-connected arthritic changes of the lumbar spine.  In light of this evidence, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's disability.  See 38 U.S.C.A. § 5103A.

The Board further notes that the Veteran has complained on multiple occasions, including at the August 2007 VA examination, that his low back disability causes radiating pain in his lower extremities.  Reflex testing was done, but radiculopathy was not specifically addressed.  The Board acknowledges that the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5243) contemplates rating disabilities of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The rating criteria, however, also allow for separate ratings for neurological abnormalities related to or caused by the spine disability.  In this case, the Veteran has been noted to complain of radiating pain into his legs.  With respect to clinical findings, however, VA examiners have not yet clearly addressed the cause or severity of any such radiating pain.  Findings appear inconsistent with the Veteran's reported symptoms and with his repeated complaints of similar symptoms to his treatment providers.  In light of the above, the Board concludes that another VA examination is needed to provide current findings with respect to the Veteran's service-connected low back disability and any possible neurological abnormality associated therewith.  Under these circumstances, the Veteran should be scheduled for examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.

2.  The AOJ must obtain from the VA Nebraska-Western Iowa Health Care System-including facilities in both Omaha and Grand Island-any available medical records not currently of record pertaining to the Veteran's evaluation or treatment at any time from June 2007 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  After securing any additional records, the Veteran must be scheduled for VA examination and notified that failure to report to the scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion of the Veteran's low back (if pain on motion is present, the examiner must indicate at which point pain begins); weakness, excess fatigability, and/or incoordination associated with the Veteran's low back; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner must equate such functional losses to additional degrees of limited motion (beyond that shown clinically).

Note:  To properly evaluate any functional loss due to pain, C&P examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the thoracolumbar spine's range of motion.  See VA Fast Letter 06-25 (Nov. 29, 2006).  Loss of motion, whether clinically shown, or estimated based on functional impairment, must be described for the entire range of motion of the thoracolumbar spine.

The examiner must also identify any neurological impairment associated with the Veteran's low back disability, addressing in particular the Veteran's complaints of pain radiating into his legs.  Any necessary diagnostic testing must be accomplished.  If neurological impairment is identified, the level of impairment and the particular peripheral nerve(s) affected, or seemingly affected, must be reported.  The level of nerve impairment for each such nerve must be equated with "mild," "moderate," "moderately severe," or "severe" disability.  (If additional examination is required by a specialist to address any question, such examination should be scheduled.)  If no neurologic impairment is found, the examiner should explain the Veteran's previous history of radiating pain and whether any previous clinical findings suggested radiculopathy.  

The examiner(s) must set forth all examination findings, along with the complete rationale for the opinions expressed.  

4.  The adjudicator must ensure that the examination reports comply with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

